JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel.
This Court recognizes that its previous order did not advert to the appellant’s need to seek a remand from this Court before obtaining relief in the District Court. The law in this Circuit is clear, however, that while an appeal is pending “the District Court may consider the 60(b) motion and, if the District Court indicates that it will grant relief, the appellant may move the appellate court for a remand in order that relief may be granted.” Hoai v. Vo, 935 F.2d 308, 312 (D.C.Cir.1991); see Smith v. Pollin, 194 F.2d 349, 350 *8(D.C.Cir.1952) (per curiam). It is therefore
ORDERED that the case is remanded for the District Court to re-enter the applicable final order(s) within 15 business days from the date of this order, or to conduct such further proceedings and take such further action as may be appropriate.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to issue the mandate immediately. See D.C.Cir. Rule 41(a)(1). The Clerk is directed to transmit a copy of this order to the District Court, and is also directed to assign to this panel any appeal from the District Court’s order on remand.